Citation Nr: 0740414	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-30 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1990 until August 
1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

These matters were previously before the Board in September 
2007.  At that time, a remand was ordered to schedule a 
hearing.  In fact, the veteran testified at a November 2007 
hearing before the undersigned Acting Veterans Law Judge.  In 
the hearing transcript, it was clarified that the issues for 
appellate review were as indicated on the title page of this 
decision.  


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied claims 
of entitlement to service connection for low back and left 
knee disorders.

2.  The evidence added to the record since December 1994, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claims.

3.  The service medical records did not show any 
manifestations of hearing loss; there are no post-service 
records reflecting complaints or treatment for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied the 
veteran's claims of entitlement to service connection for low 
back and left knee disorders is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received subsequent to the December 1994 
rating decision is not new and material, and the requirements 
to reopen claims of entitlement to service connection for low 
back and left knee disorders have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



I.  Application to Reopen Claims Based on New and Material 
Evidence

The veteran is claiming entitlement to service connection for 
low back and left knee disorders.  At the hearing before the 
Board, he asserted that he carried heavy equipment while on 
active duty, which ultimately caused knee and back problems.

The rating decision initially denying service connection with 
respect to these disorders was issued in December 1994.  At 
that time, it was determined that while there was in-service 
treatment referable to the low back and left knee, the 
competent evidence failed to show that any chronic disability 
had been incurred during active duty.  He did not appeal and 
the decision became final.  See 38 C.F.R. § 7105.  

In 2005, the veteran requested that his claims be reopened.  
Such request was denied by the RO in the January 2006 rating 
action that is the subject of the instant appeal.  Based on 
the procedural history outlined above, the issue for 
consideration as to the low back and left knee is whether new 
and material evidence has been received to reopen the claims.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  Because 
the veteran filed his claim in November 2003, after this 
date, the amended version of the law is applicable in this 
case.  Under the revised regulation, "new" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002)(eliminates the concept of a well-grounded 
claim).

The evidence of record at the time of the last final December 
1994 rating action denying the veteran's claims of 
entitlement to service connection for low back and left knee 
disorders included the veteran's service medical records and 
an October 1994 VA examination report.  

The service medical records showed treatment for low back 
pain in July 1993.  The report indicated a 1-year history of 
back pain.  Lumbar strain was diagnosed.  No additional 
treatment for low back symptomatology was shown during 
service.  Although a report of medical history completed at 
separation reflected subjective complaints of back pain, the 
veteran's objective separation examination was normal.  

Regarding the left knee, the service medical records revealed 
treatment in January 1994.  At that time, the left knee was 
swollen.  The veteran stated that the knee became inflamed 
after he was playing basketball.  The assessment was a 
contusion.  
No additional treatment for left knee symptomatology was 
shown during service.  Although a report of medical history 
completed at separation reflected subjective complaints of 
intermittent left knee pain, the veteran's objective 
separation examination was normal.  

The October 1994 VA examination revealed complaints of low 
back pain.  He denied any left knee problems.  Objectively, 
he was diagnosed with chronic low back pain, likely of 
muscular origin.  The VA examiner indicated that the left 
knee was normal upon examination.  

Based on the above evidence, the RO in December 1994 
determined that chronic low back and left knee disorders were 
not incurred during the veteran's active service.

Evidence added to the record since the time of the last final 
rating decision in December 1994 includes private treatment 
records reflecting on-going low back complaints.  Also added 
to the record was a September 2005 VA examination relating to 
the right knee.  

The recently-received evidence referable to the low back was 
not previously before agency decisionmakers.  However, 
because it merely reflects a current disability, a fact 
already establish at the time of the last final December 1994 
rating decision, it is cumulative and redundant.  Hence, the 
recently submitted evidence is not "new" as contemplated 
under 38 C.F.R. § 3.156(a).  

Additionally, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  
Indeed, the veteran's original claim had been denied in 
December 1994 because there was no evidence to show that a 
current chronic low back disability was incurred in service.  
Such evidence remains lacking at the present time.  
Therefore, material evidence as contemplated under 38 C.F.R. 
§ 3.156(a) has not here been received.  

With respect to the veteran's left knee claim, none of the 
evidence added to the record following the last final 
December 1994 rating decision pertains to that disability.  
Indeed, the private treatment records indicate low back 
treatment, but no left knee treatment.  The September 2005 VA 
examination concerned the right knee, not the left knee in 
question.  Therefore, no new and material evidence has been 
received as to that claim.  

Based on the foregoing, the request to reopen the previously 
denied low back and left knee claims must fail.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service Connection for Hearing Loss

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  At the hearing before the Board, he 
reflected that he sent hundreds of high explosive rounds down 
range.  He asserted that this noise exposure caused hearing 
loss.  He acknowledged that he had never been diagnosed with 
hearing loss.

Under the relevant laws and regulations, service connection 
is warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, under the provisions of 38 C.F.R. § 3.309(a), 
organic disease of the nervous system, to include 
sensorineural hearing loss, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
post-service medical records are entirely silent as to any 
complaints or treatment for hearing loss.  Therefore no 
current disability has been established.  As such, the claim 
must fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusion, the Board acknowledges the 
veteran's assertion that he has impaired hearing.  In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Here, the veteran states in a July 2005 communication that 
his hearing was impaired.  The Board has not found any 
inconsistencies in the veteran's statements such as to find 
his assertions incredible.  However, while credible, the 
veteran's statements are nevertheless outweighed by the 
absence of any documented treatment for hearing loss in the 
present case.  Indeed, evidence of a prolonged period without 
medical complaint can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In the July 2005 communication, the veteran contended that 
his hearing loss was due to exposure to mortars, guns and 
planes during service.  However, as already discussed, no 
hearing loss has been documented here.  In any event, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Moreover, as the evidence of record fails to establish any 
clinical manifestations of a hearing loss disability within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

In sum, the evidence does not support a grant of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
September 2005 letter that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or 
information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  In any 
event, any questions as to the appropriate effective date to 
be assigned are moot as the claims have been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA and private treatment and examination.  Furthermore, the 
record contains the veteran's statements in support of his 
claims, and he was provided an opportunity to set forth his 
contentions during a hearing before the undersigned Acting 
Veterans Law Judge in November 2007.  

Further regarding the duty to assist, the veteran had 
identified the Ray Clinic as a treatment provider having 
records pertinent to his claim.  Accordingly, the RO 
contacted the clinic in an attempt to obtain any outstanding 
records.  No response was received, and another attempt was 
made, with the same result.  Letters to the veteran dated in 
October 2005 and December 2005 informed him of the 
unsuccessful search results and reminded him that he was 
ultimately responsible for procuring those documents.  

In light of the above, the Board finds that adequate efforts 
were undertaken by the RO with respect to obtaining any 
outstanding private treatment records.  No additional efforts 
are required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board acknowledges that the veteran was not afforded a VA 
examination in connection with his hearing loss claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records do not reveal any 
hearing loss.  In this vein, it is noted that the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Following service, there is no evidence to show any treatment 
for hearing loss.  
The veteran was instructed to submit any evidence indicating 
any such post-service treatment, but he has not done so.   In 
this regard, the Board observes that VA's duty to assist is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, there is no evidence of any hearing loss during 
service.  Moreover, the post-service record is entirely 
devoid of any audiologic treatment and fails to indicate any 
current hearing loss disability.  Therefore, an examination 
is not found to be necessary here under 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


